DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks and/or arguments for Application 16/953,060 filed on 19 November 2020.
Claims 1, 10, and 19 have been amended.
The rejection of the claims under double patenting is withdrawn. A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application.
Applicant’s remarks/arguments and amendments to the claims at issue are persuasive and/or sufficient to overcome the rejection of the claims under 35 U.S.C. § 112, 2nd paragraph, and § 101, set forth in the previous Office Action. Accordingly, the rejection of the claims under 35 U.S.C. 35 U.S.C. § 112, 2nd paragraph, and § 101 are withdrawn.
Claims 1-20 are currently pending and are allowed.

Allowable Subject Matter

The following is the Examiner’s statement of reasons for allowance:

Representative claim 1 recites:

A system for executing point of sale deposits at point of sale terminals of merchants, comprising: 

one or more memory devices storing software instructions; and 

one or more processors configured to execute the software instructions to: 

receive, at a server from a mobile device associated with a customer, deposit information related to a point of sale deposit to a financial service account held by a customer; 

generate, at the server, a deposit token based on specifications associated with the mobile device and a point of sale terminal associated with a merchant; 

transmit the deposit token from the server to the mobile device; 

receive, at the server, a point of sale deposit authorization notification from the point of sale terminal indicating at least receipt by the point of sale terminal of the deposit token from the mobile device and confirmation that the customer physically delivered funds to the merchant in an amount at least equal to an amount to be deposited, wherein the deposit token is received by the point of sale terminal using a code scanner accessible by the point of sale terminal; and 

cause, at the server, transmission of a transfer notification to electronically transfer funds to the financial service account held by the customer based on the received deposit information and the received authorization notification.  

The Specification describes the invention as relating to deposits (e.g., cash) which remain difficult for customers of direct banks using current technology and infrastructure associated with funds transfers as, in order to deposit cash in to a financial account held with a direct bank, a customer may have to first deposit the cash into another bank and then transfer the funds to the desired financial account which can be inconvenient while taking several days to complete and thus, requiring a need for technology capable of performing point of sale deposits (Spec. [0005]). The specification further describes systems and methods for enabling a customer to make a deposit into a financial account in combination with another transaction with a merchant wherein a customer may pay cash to a merchant, which may trigger funds being transferred into the customer’s financial account. Disclosed embodiments may include hardware devices that process these point of sale deposits, thereby providing customers with a new option for depositing funds, improving efficiency of financial account management, and reducing the need for physical service provider locations (e.g., bank branches). Further, in some embodiments, point of sale deposits may be processed through a third-party device, which may be a hardware device configured to efficiently facilitate the deposit (Spec. [0018]). The claim recites a specific mechanism for executing point of sale deposits at point of sale terminals of merchants, the mechanism using a deposit token. Furthermore, the claim recites generating the token and transmitting it to the mobile device to be used in the deposit operation. These steps and/or improvements are recited in the pending claim. Therefore, the pending claim integrates any abstract idea exception into a practical application.

Additionally, the prior arts alone or when taken in combination, do not disclose the specific limitation(s): 

receive, at a server from a mobile device associated with a customer, deposit information related to a point of sale deposit to a financial service account held by a customer; 

generate, at the server, a deposit token based on specifications associated with the mobile device and a point of sale terminal associated with a merchant; 

transmit the deposit token from the server to the mobile device; 

receive, at the server, a point of sale deposit authorization notification from the point of sale terminal indicating at least receipt by the point of sale terminal of the deposit token from the mobile device and confirmation that the customer physically delivered funds to the merchant in an amount at least equal to an amount to be deposited, wherein the deposit token is received by the point of sale terminal using a code scanner accessible by the point of sale terminal; and 

cause, at the server, transmission of a transfer notification to electronically transfer funds to the financial service account held by the customer based on the received deposit information and the received authorization notification.  

Independent claims 10 and 19 encompass the same or substantially the same scope as claim 1. Accordingly, for the reasons stated above, claims 1, 10, and 19, and dependent claims 2-8, 11-18, and 20 are deemed to be allowable over the prior art of record.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692